Citation Nr: 0021120	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from May 1992 to February 
1995.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in January 1998 which denied the claimed 
benefits.  


REMAND

A review of the record shows that, in conjunction with her 
claim for an increased rating, the veteran was scheduled for 
a VA compensation examination to evaluate her service-
connected asthma.  The report of that examination includes 
the results of pulmonary function testing.  Applying the 
examination data to VA's Schedule for Rating Disabilities, 
however, the Board notes that widely varying ratings appear 
to be potentially warranted, depending on which data are 
used.  The record shows that the RO realized the apparent 
discrepancy and decided that an additional VA compensation 
examination was needed to reconcile the recent clinical data.  
An examination was scheduled, but the veteran failed to 
report for that examination.  The examiner attempted 
unsuccessfully to contact the veteran regarding possible 
rescheduling of the examination.  

The regulations provide that when entitlement to a benefit 
cannot be established without a current VA examination and 
the claimant fails to report for the examination without good 
cause, the claim shall be denied.  38 C.F.R. § 3.655 (1999).  
The RO did not consider the applicability of that regulation 
in this case, nor has the veteran had an opportunity to 
present argument on that point.  Therefore, it would be 
prejudicial to the veteran for the Board to do so at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran should be aware that her failure to cooperate 
with VA's attempts to obtain a current VA compensation 
examination may have an adverse effect on her claim.  

Accordingly, this case must be REMANDED for the following 
additional actions:  

1.  The RO should schedule the veteran for a 
respiratory examination, to include pulmonary 
function testing.  The claims folder must be made 
available to and be reviewed by the examiner in 
conjunction with the examination.  All special 
testing deemed necessary by the examiner should 
be completed.  The examiner's report should set 
forth in detail all current symptomatology and 
pertinent clinical findings regarding the 
veteran's asthma.  The examiner should be 
requested to reconcile the apparently conflicting 
clinical data obtained at the time of the May 
1997 VA compensation examination, to the extent 
possible.  The examiner should, to the extent 
possible, provide current clinical data in terms 
of the criteria of VA's Schedule for Rating 
Disabilities.  All opinions should be supported 
by reference to pertinent evidence in the record.  

2.  Upon completion of the requested development 
of the record, the RO should again consider the 
veteran's claim for an increased rating for her 
asthma.  If she again fails to report for the 
requested examination without good cause, the RO 
should consider denying her claim under the 
provisions of 38 C.F.R. § 3.655.  If action taken 
remains adverse to the veteran, she and her 
accredited representative should be furnished a 
supplemental statement of the case and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



